J-S48034-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA, :             IN THE SUPERIOR COURT OF
                              :                   PENNSYLVANIA
            Appellee          :
                              :
       v.                     :
                              :
ANTHONY REED,                 :
                              :
            Appellant         :             No. 2404 EDA 2018

        Appeal from the Judgment of Sentence Entered July 24, 2018
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0000287-2016

COMMONWEALTH OF PENNSYLVANIA, :             IN THE SUPERIOR COURT OF
                              :                   PENNSYLVANIA
            Appellee          :
                              :
       v.                     :
                              :
ANTHONY REED,                 :
                              :
            Appellant         :             No. 2442 EDA 2018

        Appeal from the Judgment of Sentence Entered July 24, 2018
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0002951-2017

BEFORE: BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                  FILED OCTOBER 16, 2019

      In these consolidated appeals, Anthony Reed (Appellant) appeals from

the judgment of sentence entered July 24, 2018, after the trial court found

that Appellant committed a technical violation of his probation. We affirm.

      The trial court summarized the factual and procedural history of this

case as follows.



* Retired Senior Judge assigned to the Superior Court
J-S48034-19


           On March 30, 2016, [Appellant] appeared before th[e trial
     c]ourt and pled guilty [at docket number CP-51-CR-0000287-
     2016 (287-2016)] to [r]obbery, graded as a felony of the third
     degree. Per his negotiated plea agreement, th[e trial c]ourt
     sentenced [Appellant] to [six] to 23 months[’] county
     incarceration plus [two] years[’] reporting probation, with parole
     at minimum to be determined by the prison. [Appellant] was
     released on parole less than a week later on April 5, 2016.

           On November 11, 2016, [Appellant] was transported by
     the [s]heriffs to Eagleville Hospital. After completing 30 days of
     drug treatment, [Appellant] was transferred to NHS Fresh Start
     Recovery. On January 15, 2017, [Appellant] left Fresh Start and
     never turned [sic]. Wanted cards were issued on January 30,
     2017.

            On March 17, 2017, [Appellant was arrested and charged
     at docket number CP-51-CR-0002951-2017 (2951-2017)] with
     possession with intent to deliver a controlled substance (PWID),
     an ungraded felony, after the Philadelphia Narcotics Enforcement
     Team saw [Appellant] sell marijuana to several buyers on Oxford
     Avenue. [Appellant] appeared before th[e trial c]ourt on
     September 20, 2017[,] and pled guilty to this charge. Per his
     negotiated plea agreement, th[e trial c]ourt sentenced him to
     [six] to 23 months[’] county incarceration plus [three] years[’]
     reporting probation. That same day, th[e trial c]ourt conducted a
     violation hearing related to [docket number 287-2016]. Th[e
     trial c]ourt found him in both technical and direct violation for
     absconding from Fresh Start and pleading guilty to PWID. Th[e
     trial c]ourt revoked his probation and sentenced him to 11½ to
     23 months[’] county incarceration plus [three] years[’] reporting
     probation, with credit for time served, to run concurrently with
     his [] sentence [at docket number 2951-2017. Appellant] was
     ordered to enroll in drug treatment, and upon release, continue
     to attend outpatient drug treatment through TREE,[1] seek and
     maintain employment, stop using and selling drugs, and stay out
     of trouble with the law. [Appellant] was further ordered to pay
     all applicable costs and fines at a rate of $25 per month. Th[e
     trial court] warned [Appellant] that he would receive a state
     sentence if he violated his probation again.

1
  “TREE” is an acronym for Teach Recovery Education Empowerment, an
intensive outpatient program in Philadelphia.



                                   -2-
J-S48034-19



              On April 24, 2018, [Appellant] was granted early parole
        after he completed drug treatment at Hoffman Hall,[2] with the
        condition that he must comply with all terms and conditions of
        his sentence. [Appellant] immediately absconded from
        supervision and wanted cards were issued on May 22, 2018. On
        July 3, 2018, [Appellant] was apprehended by authorities.

              On July 24, 2018, [Appellant] appeared before th[e trial
        c]ourt for his second violation hearing. First, th[e trial c]ourt
        reviewed [Appellant’s] criminal history since his original guilty
        plea in 2016 and incorporated the probation summary into the
        record    by    reference.   [Appellant’s]   probation     officer
        recommended revocation and incarceration.

              Defense counsel stated that [Appellant] had a serious drug
        problem and lacked the ability to address it from the street due
        to lack of structure. She argued that 47-y[ea]r-old [Appellant]
        lacked the “emotional maturity” necessary to make good
        decisions. She recommended that th[e trial c]ourt order
        [Appellant] to undergo a [f]orensic [i]ntensive [r]ecovery (FIR)
        evaluation and sentence him to county jail with subsequent
        parole to a FIR program.

               The Commonwealth stated that consistent with the new
        policies of the District Attorney’s Office regarding technical
        violations, he recommended a sentence of 6 to 12 months [of]
        county incarceration.

              Next, [Appellant] spoke on his own behalf. He stated that
        he started freebasing when he was in the 7th grade and that he
        was unable to adapt to living outside of prison. He stated when
        he was high, he had “no spiritual will” and acknowledged that he
        had “kind of set myself up at this point” for a state prison
        sentence.

              Th[e trial c]ourt found [Appellant] in technical violation for
        absconding from supervision and not complying with any of the
        terms and conditions of his sentence. Th[e trial c]ourt
        terminated [Appellant’s] parole and revoked his probation.
        [Appellant] was sentenced to [three and one-half to seven

2
    Hoffman Hall is a Philadelphia residential reentry center.



                                        -3-
J-S48034-19


      years’] state incarceration [at docket number 2951-2017], and
      [two to four years’] state incarceration [at docket number 287-
      2016], to run concurrently with one another, for an aggregate
      sentence of [three and one-half to seven years’] state
      incarceration. Th[e trial c]ourt recommended that [Appellant]
      serve his sentence at SCI-Chester or SCI-Phoenix so that he
      could successfully complete drug treatment. Th[e trial c]ourt
      ordered [Appellant] to complete drug treatment and job training
      while in jail, and upon release, seek and maintain employment,
      undergo random urinalysis, and pay costs and fines at a rate of
      $25 per month. Th[e trial c]ourt stated that this sentence was
      absolutely necessary to vindicate the authority of the court.

Trial Court Opinion, 12/12/2018, at 2-4 (citations omitted).

      On July 26, 2018, [Appellant] filed a “petition to vacate and reconsider

[s]entence” (post-sentence motion).     On August 13, 2018, Appellant filed

two separate notices of appeal3     to this Court pursuant to our Supreme

Court’s holding in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)

(holding that failure to file separate notices of appeal from a single order

resolving issues on more than one lower court docket will result in quashal of



3
  We recognize that Appellant filed his notice of appeal before the trial court
ruled on his post-sentence motion. In fact, the docket reveals that, as of
the date of this memorandum, the trial court has yet to rule on his post-
sentence motion and no order has been entered denying the motion by
operation of law. Because of this, the Commonwealth argues that Appellant
failed to preserve his sentencing issue because he deprived the trial court of
jurisdiction when he filed his appeal while his post-sentence motion was
pending. See Commonwealth’s Brief at 9-10. However, pursuant to our
Rules of Criminal Procedure, a motion to modify a sentence imposed
following revocation of probation does not toll the appeal period.
Pa.R.Crim.P. 708(E). Thus, Appellant was required to file his notice of appeal
before the 30-day appeal period lapsed, despite the fact that the trial court
had yet to address his motion. Therefore, because Appellant timely filed his
notice of appeal within thirty days of the imposition of sentence as required
by Rule 708, the appeal herein is ripe for our review.



                                     -4-
J-S48034-19

the appeal). Both Appellant and the trial court have complied with Pa.R.A.P.

1925.

        On appeal, Appellant argues that the trial court “abused its discretion,

and violate[d] general sentencing principles when,” it imposed a sentence

that

        was manifestly excessive and unreasonable, [and] surpassed
        what was required to protect the public, where the court failed to
        adequately examine and investigate [Appellant’s] background,
        character and rehabilitative needs, failed to state sufficient
        reasons of record for the sentence which was well beyond what
        was necessary to foster [Appellant’s] rehabilitation and failed to
        comply with the requirements of [42 Pa.C.S.] § 9771(c)[.]

Appellant’s Brief at 4.

        Appellant challenges the discretionary aspects of his sentence.      We

consider his issue mindful of the following. It is within this Court’s scope of

review to consider challenges to the discretionary aspects of an appellant’s

sentence in an appeal following a revocation of probation. Commonwealth

v. Ferguson, 893 A.2d 735, 737 (Pa. Super. 2006).

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law,
        exercised its judgment for reasons of partiality, prejudice, bias
        or ill will, or arrived at a manifestly unreasonable decision.

                                      ***

              When imposing sentence, a court is required to consider
        the particular circumstances of the offense and the character of
        the defendant. In considering these factors, the court should


                                      -5-
J-S48034-19


     refer to the defendant’s prior criminal record, age, personal
     characteristics and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

     An appellant is not entitled to the review of challenges to the
     discretionary aspects of a sentence as of right. Rather, an
     appellant challenging the discretionary aspects of his sentence
     must invoke this Court’s jurisdiction. We determine whether the
     appellant has invoked our jurisdiction by considering the
     following four factors:

            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)
(some citations omitted).

     Here, Appellant timely filed a notice of appeal after preserving the

issue by filing a post-sentence motion to modify his sentence.      Further,

Appellant’s brief contains a statement pursuant to Pa.R.A.P. 2119(f). Thus,

we now consider whether Appellant has raised a substantial question. Here,

Appellant claims the trial court did not address “the criteria for total

confinement, the character of [Appellant] and the circumstances of the crime

which sentence was being imposed.”        Appellant’s Brief at 10 (footnote

omitted).




                                    -6-
J-S48034-19

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.     Commonwealth v. Paul, 925 A.2d

825, 828 (Pa. Super. 2007). “A substantial question exists only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.”     Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.

Super. 2013) (citation and quotation marks omitted).

      Upon review, we find Appellant has raised a substantial question by

presenting a plausible argument that his sentence is contrary to the

fundamental    norms     which   underlie   the   sentencing   process.   See

Commonwealth v. Parlante, 823 A.2d 927, 929 (Pa. Super. 2003) (finding

that Parlante raised a substantial question by arguing that “the trial court

imposed a sentence that is grossly disproportionate to her crimes and failed

to consider her background or nature of offenses and provide adequate

reasons on the record for the sentence”).     See also Commonwealth v.

Schutzues, 54 A.3d 86, 98 (Pa. Super. 2012) (“An argument that the trial

court imposed an excessive sentence to technical probation violations raises

a substantial question.”). Accordingly, we proceed to address the merits of

Appellant’s claim.

      Regarding sentences imposed following the revocation of probation, we

observe the following.



                                     -7-
J-S48034-19


           The imposition of sentence following the revocation
           of probation is vested within the sound discretion of
           the trial court, which, absent an abuse of that
           discretion, will not be disturbed on appeal. An abuse
           of discretion is more than an error in judgment—a
           sentencing court has not abused its discretion unless
           the record discloses that the judgment exercised was
           manifestly unreasonable, or the result of partiality,
           prejudice, bias or ill-will.

           In determining whether a sentence is manifestly
           excessive, the appellate court must give great
           weight to the sentencing court’s discretion, as he or
           she is in the best position to measure factors such as
           the nature of the crime, the defendant’s character,
           and the defendant’s display of remorse, defiance, or
           indifference.

           Upon revoking probation, a sentencing court may choose
     from any of the sentencing options that existed at the time of
     the original sentencing, including incarceration.            [U]pon
     revocation [of probation] ... the trial court is limited only by the
     maximum sentence that it could have imposed originally at the
     time of the probationary sentence.         However, 42 Pa.C.S.[]
     § 9771(c) provides that once probation has been revoked, a
     sentence of total confinement may only be imposed if any of the
     following conditions exist[s]:

           (1) the defendant has been convicted of another
           crime; or

           (2) the conduct of the defendant indicates that it is
           likely that he will commit another crime if he is not
           imprisoned; or

           (3) such a sentence is essential to vindicate the
           authority of the court.

           In addition, in all cases where the court resentences an
     offender following revocation of probation ... the court shall
     make as a part of the record, and disclose in open court at the
     time of sentencing, a statement of the reason or reasons for the
     sentence imposed [and f]ailure to comply with these provisions
     shall be grounds for vacating the sentence or resentence and


                                    -8-
J-S48034-19


        resentencing the defendant. A trial court need not undertake a
        lengthy discourse[4] for its reasons for imposing a sentence or
        specifically reference the statute in question, but the record as a
        whole must reflect the sentencing court’s consideration of the
        facts of the crime and character of the offender.

Commonwealth v. Colon, 102 A.3d at 1033, 1044 (Pa. Super. 2014)

(citations and quotation marks omitted).

        Moreover, in addition to these considerations, a trial court must also

consider the factors set forth in subsection 9721(b)5 when imposing a

sentence following the revocation of probation. Commonwealth v. Derry,

150 A.3d 987, 995 (Pa. Super. 2016).




4   As our Supreme Court has explained:

        Simply put, since the defendant has previously appeared before
        the [trial] court, the stated reasons for a revocation sentence
        need not be as elaborate as that which is required at initial
        sentencing. The rationale for this is obvious. When sentencing is
        a consequence of the revocation of probation, the trial judge is
        already fully informed as to the facts and circumstances of both
        the crime and the nature of the defendant[.]

Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa. 2014).

5 That subsection provides, in relevant part, that when imposing a judgment
of sentence,

        the court shall follow the general principle that the sentence
        imposed should call for confinement that is consistent with the
        protection of the public, the gravity of the offense as it relates to
        the impact on the life of the victim and on the community, and
        the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721(b).



                                        -9-
J-S48034-19

      Instantly, Appellant contends that the trial court abused its discretion

by: (1) imposing an excessive sentence without careful consideration of “the

factors as set forth in the [s]entencing [c]ode[;]” (2) failing to consider the

technical nature of Appellant’s violation, his long-standing drug abuse, and

rehabilitative needs; and (3) failing to provide sufficient rationale for a

sentence of total confinement for the technical violation committed.

Appellant’s Brief at 10, 17-18.

      Upon review of the certified record and applicable filings, we find

Appellant’s claim without merit. In its opinion to this Court, the trial court

thoroughly addressed Appellant’s arguments as follows.

             In the case at bar, th[e trial c]ourt properly sentenced
      [Appellant] to an aggregate term of [three and one-half to seven
      years’] state incarceration after finding him in technical violation
      of his probation. This sentence was within the statutory limits
      and was reasonable after considering all relevant factors. …
      [T]he length of incarceration was solely within th[e trial c]ourt’s
      discretion and was limited only by the maximum sentence that
      could have been imposed at the original sentencing. Under
      Pennsylvania law, the maximum sentence for [PWID], an
      ungraded felony, is 10 years[’] incarceration, a $100,000 fine, or
      both. 35 Pa.C.S. 780-113(f)(1.1). The maximum sentence for
      [r]obbery, graded as a felony of the third degree, is [seven]
      years, $15,000 fine, or both. Thus, th[e trial c]ourt could have
      sentenced [Appellant] up to a maximum aggregate sentence of
      17 years, minus credit for time [Appellant] already served in
      prison. Th[e trial c]ourt sentenced [Appellant] to an aggregate
      term of [three and one-half to seven years’] state incarceration.
      This was well within the statutory limits and was a reasonable
      exercise of th[e trial c]ourt’s discretion in light of [Appellant’s]
      continued substance abuse, absconding from supervision, and
      failure to show any meaningful growth and progress towards
      rehabilitation.




                                     - 10 -
J-S48034-19


            Indeed, th[e trial c]ourt had tried to allow [Appellant] to
     get drug treatment through county inpatient and outpatient
     programs and [Appellant] was not successful. After his initial
     appearance before th[e trial c]ourt where he pled guilty to
     robbery, [Appellant] only served six days and then was released
     on parole. He later entered drug treatment at Eagleville Hospital,
     and upon completion of a 30 day program, was released to a
     recovery house, after which he absconded. His whereabouts
     remained unknown for the next two months until he was
     arrested and charged with PWID. … Instead of using this
     opportunity to turn his life around and get the substance abuse
     treatment he needed, [Appellant] absconded from supervision as
     soon as he was released on parole. Each time [Appellant] was
     released from custody, he immediately thumbed his nose at th[e
     trial c]ourt and continued doing whatever he wanted to do,
     namely abscond from supervision and continue using drugs.

            Furthermore, th[e trial c]ourt properly considered the
     factors set forth in [section] 9721: the protection of the public,
     the gravity of [Appellant’s] offense in relation to the impact on
     the victim and the community, and his rehabilitative needs. As
     discussed above, since his original guilty plea in 2016, th[e trial
     c]ourt had given [Appellant] multiple chances to rehabilitate
     himself through county parole, county probation, county
     incarceration, and inpatient/outpatient drug treatment programs,
     including Eagleville Hospital and Hoffman Hall for treatment.
     Unfortunately, [Appellant] once again failed to take his sentence
     seriously and absconded from supervision and continued to use
     drugs. Revocation and a state sentence was an appropriate
     sentence under the circumstances in order to vindicate the
     authority of the [c]ourt. In order to make this determination,
     th[e trial c]ourt considered [Appellant] conduct since his original
     guilty plea in 2016, the probation officer’s summary and
     recommendation for revocation and incarceration, argument
     from defense counsel and the Commonwealth, and [Appellant’s]
     own allocution. As he was explaining why he believed he failed at
     probation, parole, and outpatient treatment programs,
     [Appellant] admitted that he did not know how to “function
     socially outside of incarceration.” Defense counsel argued that
     [Appellant] was unable to make good decisions without the
     structure of incarceration and that his addiction was “running his
     life.” After taking all of this into consideration, th[e trial c]ourt
     found it appropriate to impose a [three and one-half to seven]
     year state sentence, with orders that [Appellant] receive drug


                                    - 11 -
J-S48034-19


     treatment while incarcerated. Th[e trial c]ourt stated, “So [I a]m
     sentencing you to a state sentence so you can take the sentence
     [seriously] this time and your drug treatment seriously this time.
     I am recommending SCI Chester because they have a good drug
     treatment program, but I think they have a good program at SCI
     Phoenix, too. So if you take your own treatment seriously this
     time, you will be better when you get out.” … [T]here is no
     requirement that th[e trial c]ourt impose the “minimum possible
     sentence.” Rather, based upon [Appellant’s] ongoing failure to
     comply with the terms and conditions of probation as well as his
     serious drug problem that had yet to be adequately addressed,
     th[e trial c]ourt found it appropriate to sentence [Appellant] to a
     term of state incarceration.

           [Appellant also] argues that a sentence of total
     confinement violated 42 Pa.C.S. § 9771(c)(3) and the
     fundamental norms underlying the sentencing process. This
     claim is without merit. As discussed above, once probation or
     parole has been revoked, a sentence of total confinement may
     be imposed if any of the following conditions exist: the
     defendant has been convicted of another crime; the conduct of
     the defendant indicates that it is likely that he will commit
     another crime if he is not imprisoned; or, such a sentence is
     essential to vindicate the authority of court. Here, this sentence
     was absolutely necessary to vindicate the authority of the
     [c]ourt.

            [Appellant] never took his sentence seriously and thumbed
     his nose at th[e trial c]ourt by absconding from supervision at
     every opportunity. He continued to use and sell drugs, and never
     made any progress towards completing any of the terms and
     conditions of his sentence. As th[e trial c]ourt stated at the
     violation hearing, “This sentence is absolutely necessary to
     vindicate the authority of the [c]ourt. You had two opportunities
     to get yourself clean and with this [c]ourt sending you to
     Hoffman Hall. Hoffman Hall has a great drug treatment program,
     but you decided not to follow up with it yourself.” Instead of
     attending drug treatment and working towards achieving and
     maintaining sobriety, [Appellant] decided to disregard th[e trial
     c]ourt’s orders and do whatever he wanted to do. Thus, th[e trial
     c]ourt properly sentenced [Appellant] to a term of total
     confinement in order to vindicate the authority of the court.




                                   - 12 -
J-S48034-19

Trial Court Opinion, 12/12/2018, at 6-9 (some citations and quotation marks

omitted).

Furthermore, the trial court set forth the following rationale at the time of

sentencing.

              Sir, I find you to be in technical violation for
              absconding from supervision and not doing anything
              else that I ordered you to do because you’re
              supposed to be looking for a job and maintaining
              your sobriety.

                                      ***

              [Y]ou’ve been using drugs for a long time and every
              time you get out you got some drug treatment and
              you don't follow up on it. That’s your choice. [...] It
              is your personal choice that you and only you can
              make that you do not want to be a drug addict
              anymore. You can’t blame anybody but yourself for
              the condition you’re in.

                                      ***

              Hopefully[,] this sentence will allow you to address
              all of your issues. [...] So I’m sentencing you to a
              state sentence so you can take the sentence
              [seriously] this time and take your drug treatment
              seriously this time.

N.T., 7/24/2018, at 13-15.

     The record supports the foregoing. See Id. at 4-6 (reviewing on the

record Appellant’s history with the court beginning with his 2016 guilty

plea); Id. at 12 (Appellant answering in the affirmative when the trial court

asked if he recalled the court’s warning at Appellant’s previous revocation

hearing that the trial court “was going to give [Appellant] a state sentence”



                                      - 13 -
J-S48034-19

if Appellant appeared before the court again); Id. at 15 (recommending

Appellant’s sentence be served at a state correctional institution that has a

“good drug treatment program[,]” in hopes Appellant would take his “drug

treatment seriously this time”); Id. (finding the sentence “absolutely

necessary to vindicate the authority of the court” after the trial court had

provided previously opportunities for Appellant to reform and address his

drug abuse to no avail).

      In light of the foregoing, because the trial court’s findings are

supported by the record and evidence thoughtful considerations by the trial

court about the specific needs of Appellant, we conclude that the trial court

did not abuse its discretion in sentencing Appellant.6 Probation has proven



6 Lastly, we briefly address Appellant’s reliance on Parlante, supra to
support his argument that his sentence is excessive. In Parlante, Parlante
was

      convicted of forgery for purchasing $1000.00 in merchandise on
      a stolen credit card [and] initially received probation. [Parlante]
      committed a series of technical violations, and also was arrested
      for drug possession and underage drinking. The trial court
      sentenced [Parlante] to four to eight years of incarceration on
      the forgery offenses. This Court concluded that the length of the
      prison sentence was excessive, given that [Parlante] never
      committed a violent crime and that most of her probation
      violations were technical.

Schutzues, 54 A.3d at 100. Additionally, the Parlante Court found that the
trial court failed to consider mitigating factors, and focused “solely on the
fact that [Parlante’s] prior record indicated that it was likely that she would
violate her probation in the future[.]” Parlante, 823 A.2d at 930. We find
Parlante distinguishable from the instant matter for several reasons. First,
unlike in Parlante, the record here clearly indicates that the trial court took
(Footnote Continued Next Page)


                                    - 14 -
J-S48034-19

to be ineffective in rehabilitating Appellant, and a prison sentence is

necessary to help Appellant with treatment as well as vindicate the authority

of the court.    See Commonwealth v. Mouzon, 812 A.2d 617, 620 (Pa.

2002) (“Traditionally, the trial court is afforded broad discretion in

sentencing criminal defendants ‘because of the perception that the trial court

is in the best position to determine the proper penalty for a particular

offense based upon an evaluation of the individual circumstances before it.’”)

(citation omitted).

      Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/19




(Footnote Continued)   _______________________

into account Appellant’s rehabilitative needs and did not base Appellant’s
sentence solely on his prior record.       Secondly, Appellant’s underlying
convictions are for robbery and PWID, as opposed to Parlante’s forgery
conviction. Lastly, the trial court warned Appellant of an impending state
sentence at a prior revocation, should Appellant violate his probation yet
again. Thus, we do not believe that this Court’s holding in Parlante
warrants the conclusion that Appellant’s sentence is excessive.



                                                 - 15 -